DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-20 are rejected under 35 USC 112(b). Claim 13 is rejected under 35 USC 112(d). Claims 1-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 9, 12, and 16-18 objected to because of the following informalities:
Claim 1 recites “afferent Aδ or C fibers nerve fibers” in line 12. It should recite “afferent Aδ or C nerve fibers”.
Claim 1 recite “the central nervous system” in line 15. It should recite “a central nervous system”.
Claim 3 recites “a temperature from 40 to 45 degrees Celsius” in line 6. It should recite “the temperature from 40 to 45 degrees Celsius”.
Claim 9 recites “the selected depth” in line 2. It should recite “a selected depth”.
Claim 12 recites “the skin of a subject” in line 11. It should recite “skin of a subject”.
Claim 12 recites “afferent Aδ or C fibers nerve fibers” in line 12. It should recite “afferent Aδ or C nerve fibers”.
Claim 16 recites “the skin of a subject” in line 11. It should recite “skin of a subject”.
Claim 16 recites “afferent Aδ or C fibers nerve fibers” in line 12. It should recite “afferent Aδ or C nerve fibers”.
Claim 17 recites “an outer surface of the skin” in line 2. It should recite “the outer surface of the skin”.
Claim 18 recites “an outer surface of the skin” in line 2. It should recite “the outer surface of the skin”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the multiple pulses… have an ultrasound frequency from 2 MHz to 10 MHz”. It is not clear if the pulses are ultrasound, or they are a different type of wave with that frequency. Clarification is required. For the purposes of examination, the former definition will be used. The Examiner notes that dependent claim 2 clarifies the issue, and is not rejected under 35 USC 112(b) under these grounds.
Claim 1 recites “multiple pulses… the multiple pulses having a selected pulse duration from 1 second to 10 minutes, and the stimulation signal having a selected treatment session duration from 1 second to 24 hours”. It is not clear how the selected treatment session duration could be 1 second. The claims requires multiple (i.e. more than one) pulse, and the minimum pulse length allowed is 1 second. It would necessarily take longer than 1 second to perform multiple pulses of 1 second on the patient. Clarification is required. For the purposes of examination, the pulse length will be considered limiting, and the treatment session duration minimum will be interpreted as being greater than 1 second. The Examiner notes that dependent claim 7 clarifies the treatment session length, and would not be rejected under 35 USC 112(b) under these grounds.
Claim 3 recites the limitation "the patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the patient” will be interpreted as referring to “the subject”.
Claim 12 recites “the multiple pulses… have an ultrasound frequency from 2 MHz to 10 MHz”. It is not clear if the pulses are ultrasound, or they are a different type of wave with that frequency. Clarification is required. For the purposes of examination, the former definition will be used. The Examiner notes that dependent claim 2 clarifies the issue, and is not rejected under 35 USC 112(b) under these grounds.
Claim 12 recites “multiple pulses… the multiple pulses having a selected pulse duration from 1 second to 10 minutes, and the stimulation signal having a selected treatment session duration from 1 second to 24 hours”. It is not clear how the selected treatment session duration could be 1 second. The claims requires multiple (i.e. more than one) pulse, and the minimum pulse length allowed is 1 second. It would necessarily take longer than 1 second to perform multiple pulses of 1 second on the patient. Clarification is required. For the purposes of examination, the pulse length will be considered limiting, and the treatment session duration minimum will be interpreted as being greater than 1 second.
Claim 12 recites the limitation "the received stimulation signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as reciting  “the stimulation signal”.
The term “long-lasting” in claim 15 is a relative term which renders the claim indefinite. The term “long-lasting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, long-lasting will be considered 1 year.
Claim 16 recites “the multiple pulses… have an ultrasound frequency from 2 MHz to 10 MHz”. It is not clear if the pulses are ultrasound, or they are a different type of wave with that frequency. Clarification is required. For the purposes of examination, the former definition will be used. The Examiner notes that dependent claim 2 clarifies the issue, and is not rejected under 35 USC 112(b) under these grounds.
Claim 16 recites “multiple pulses… the multiple pulses having a selected pulse duration from 1 second to 10 minutes, and the stimulation signal having a selected treatment session duration from 1 second to 24 hours”. It is not clear how the selected treatment session duration could be 1 second. The claims requires multiple (i.e. more than one) pulse, and the minimum pulse length allowed is 1 second. It would necessarily take longer than 1 second to perform multiple pulses of 1 second on the patient. Clarification is required. For the purposes of examination, the pulse length will be considered limiting, and the treatment session duration minimum will be interpreted as being greater than 1 second.
Claim 16 recites the limitation "the received stimulation signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as reciting  “the stimulation signal”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites “wherein the stimulation signal is calibrated according to the one or more sensations experienced by the subject”. This does not further limit the subject matter of claim 12, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al. (U.S PGPub 2005/0240231 A1) in view of Deisseroth et al. (U.S PGPub 2009/0112133 A1), Tyler (U.S PGPub 2011/0178441), Sharma (U.S PGPub 2016/0243359 A1), and Simon et al. (U.S PGPub 2013/0310909 A1).
Regarding Claim 1, Aldrich teaches a device, comprising: 
a stimulation signal [0058] (stimulate the nerve) comprising pulses having a selected pulse intensity from 10 to 200 W/cm2 (50 mW/cm2 to 50 W/cm2) [0058] and an ultrasound frequency from 2 to 10 MHz (3 to 8 MHz) [0058], and the stimulation signal having a selected treatment session duration from 1 second to 24 hours (1 second to 60 minutes) [0058]; and 
a stimulation transducer (Fig. 17A, 50) configured to receive the stimulation signal from the stimulation controller [0058] and to focally deliver energy [0043], to a target tissue [0060] at to reversibly activate the afferent nerve fibers [0035] to send sensory information to the central nervous system of the subject without causing any permanent changes to the target tissue [0060].
Aldrich fails to explicitly teaches a stimulation controller configured to generate a stimulation signal and control the stimulation controller bases on the stimulation sign, a selected depth below an outer surface of skin of a subject, to heat the target tissue to a temperature from 40 to 45 degrees Celsius.
Deisseroth teaches a device for non-invasive neuromodulation (Abstract). This system contains a stimulations controller (Fig. 1, 102) which generates the stimulation signal to control the stimulation transducer [0033]. This system targets an area at a selected depth below the outer surface of skin of the subject [0044]. This system heats the nerve from 40-42 degrees Celsius in order to stimulate the nerve [0026]+[0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to have a stimulation controller, target a selected depth, and heat the target tissue from 40 to 45 degrees Celsius, as taught by Deisseroth, because this minimizes the unintentional stimulation of cells with maximizing the stimulation in the target location, as recognized by Deisseroth [0034].
The combination is silent regarding multiple pulses having a selected pulse duration from 1 second to 10 minutes.
Tyler teaches a method for modulating nerves (Abstract). The system can choose the multiple pulses to be any time, such as 10 second, depending on the desired result of the ultrasound irradiation [0212].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the multiple pulses have a pulse duration, as taught by Tyler, because this provides a non-invasive and effective therapy for activating neural cells, as recognized by Tyler [0008].
The combination of references is silent regarding thermo-sensitive ion channels. However, one of ordinary skill would recognize that a nerve would activate due to heat if it contained thermo-sensitive ion channels.
Alternatively, Sharma teaches a system of pain management (Abstract). This system heats nerves using ultrasound to activate thermal sensitive ion channels in order to stimulate the nerve and send sensation to the central nervous system [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the target area contain thermo-sensitive ion channels, as taught by Sharma, as this helps reducing pain and managing pain efficiently and effectively, as recognized by Sharma [0010].
The combination is silent regarding the target tissue containing Aδ or C fibers. However, one of ordinary skill would recognize that the vagal nerve contains those fibers.
Alternatively, Simon teaches the vagus nerve contains afferent a-delta and c fibers [0055]-[0056].
It would have been obvious to one of ordinary skill in the art for the target tissue to contains afferent Aδ or C fibers, as taught by Simon, as this allows the combined system to more effectively modulate the structures of the brain/brainstem, as recognized by Simon [0056].
Regarding Claim 2, the combination teaches the invention substantially as claimed. Aldrich further teaches wherein the stimulation transducer comprises an ultrasound transducer [0060]. 
Aldrich is silent regarding wherein the stimulation controller comprises an ultrasound controller.
Deisseroth teaches a device for non-invasive neuromodulation (Abstract). This system contains a stimulations controller (Fig. 1, 102) which generates the stimulation signal to control the stimulation transducer [0033]. This controller is an ultrasound controller [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to have a stimulation controller, target a selected depth, and heat the target tissue from 40 to 45 degrees Celsius, as taught by Deisseroth, because this minimizes the unintentional stimulation of cells with maximizing the stimulation in the target location, as recognized by Deisseroth [0034].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Aldrich further teaches wherein a distal end of the stimulation transducer (Fig. 17A, 50) includes a transduction medium interface having a concave shape (Fig. 18, 54) [0054], 
and reversibly activate the afferent nerve fibers [0035] to send sensory information to the central nervous system of the subject without causing any permanent changes to the target tissue [0060].
Aldrich fails to explicitly teach with respect to the outer surface of skin of the patient or shaped to focally deliver the energy based on the received stimulation signal to the target tissue when placed against the outer surface of skin of the patient or to heat the target tissue to a temperature from 40 to 45 degrees Celsius.
Deisseroth teaches a device for non-invasive neuromodulation (Abstract). This system contains a stimulations controller (Fig. 1, 102) which generates the stimulation signal to control the stimulation transducer [0033]. The stimulation transducer is curved [0028] and is placed against the skin [0035]. This system heats the nerve from 40-42 degrees Celsius in order to stimulate the nerve [0026]+[0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to have a curved transducer, and heat the target tissue from 40 to 45 degrees Celsius, as taught by Deisseroth, because this minimizes the unintentional stimulation of cells with maximizing the stimulation in the target location, as recognized by Deisseroth [0034]. One of ordinary skill would recognize that, as the transducer face of Aldrich is concave, the curved transducer of the combination would also be concave.
The combination of references is silent regarding thermo-sensitive ion channels. However, one of ordinary skill would recognize that a nerve would activate due to heat if it contained thermo-sensitive ion channels.
Alternatively, Sharma teaches a system of pain management (Abstract). This system heats nerves using ultrasound to activate thermal sensitive ion channels in order to stimulate the nerve and send sensation to the central nervous system [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the target area contain thermo-sensitive ion channels, as taught by Sharma, as this helps reducing pain and managing pain efficiently and effectively, as recognized by Sharma [0010].
Regarding Claims 4-5, the combination of references teaches the invention substantially as claimed. The Aldrich fails to explicitly teach wherein the selected pulse duration is from 3 seconds to 30 seconds.
Tyler teaches a method for modulating nerves (Abstract). The system can choose the multiple pulses to be any time, such as 5 second, depending on the desired result of the ultrasound irradiation [0270].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the multiple pulses have a pulse duration, as taught by Tyler, because this provides a non-invasive and effective therapy for activating neural cells, as recognized by Tyler [0008].
Regarding Claim 6-7, the combination of references teaches the invention substantially as claimed. Aldrich further teaches wherein the selected treatment session duration is from 1 minute to 30 minutes [0058].
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Aldrich is silent regarding the stimulation transducer comprises an array of stimulation elements.
Deisseroth teaches the stimulation transducer comprises an array of stimulation elements [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the stimulation transducer of Aldrich with a stimulation transducer with an array of stimulation elements, as taught by Deisseroth, as the substitution for one known stimulation transducer with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of an array of stimulation elements acting as a stimulation transducer are reasonably predictable.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Aldrich further teaches further comprising an imaging transducer operably coupled to the imaging transducer [0044].
The Aldrich is silent regarding and an imaging controller.
Tyler further teaches an ultrasound (imaging) controller [0075].
It would have been obvious to one of ordinary skill in the art to substitute the method of controlling the imaging transducer of Aldrich with a imaging controller, as taught by Tyler, as the substitution for one known method of controlling an imaging transducer with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of an imaging controller controlling imaging are reasonably predictable.
Regarding Claim 11, the combination of reference teaches the invention substantially as claimed. Aldrich is silent regarding wherein the stimulation transducer selectively activates the afferent nerve fibers with thermo-sensitive ion channels.
Sharma teaches a system of pain management (Abstract). This system selectively activates nerves by heating the nerves using ultrasound to activate thermal sensitive ion channels in order to stimulate send sensation to the central nervous system [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the target area contain thermo-sensitive ion channels, as taught by Sharma, as this helps reducing pain and managing pain efficiently and effectively, as recognized by Sharma [0010].
Regarding Claim 16, Aldrich teaches a method comprising
generating a stimulation signal [0058] (stimulate the nerve) comprising pulses having a selected pulse intensity from 10 to 200 W/cm2 (50 mW/cm2 to 50 W/cm2) [0058] and an ultrasound frequency from 2 to 10 MHz (3 to 8 MHz) [0058], and the stimulation signal having a selected treatment session duration from 1 second to 24 hours (1 second to 60 minutes) [0058]; and 
transmitting the simulation signal to a stimulation transducer (Fig. 17A, 50) [0058]
generating, using the stimulation transducer, focalized energy based on the received stimulation signal [0043]
applying the focalized energy [0043], to a target tissue [0060] to reversibly activate the afferent nerve fibers [0035] to send sensory information to the central nervous system of the subject without causing any permanent changes to the target tissue [0060].
Aldrich fails to explicitly teaches generating based on the stimulation signal, a selected depth below an outer surface of skin of a subject, to heat the target tissue to a temperature from 40 to 45 degrees Celsius.
Deisseroth teaches a device for non-invasive neuromodulation (Abstract). This system contains a stimulations controller (Fig. 1, 102) which generates the stimulation signal to control the stimulation transducer [0033]. This system targets an area at a selected depth below the outer surface of skin of the subject [0044]. This system heats the nerve from 40-42 degrees Celsius in order to stimulate the nerve [0026]+[0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to have a stimulation controller, target a selected depth, and heat the target tissue from 40 to 45 degrees Celsius, as taught by Deisseroth, because this minimizes the unintentional stimulation of cells with maximizing the stimulation in the target location, as recognized by Deisseroth [0034].
The combination is silent regarding multiple pulses having a selected pulse duration from 1 second to 10 minutes.
Tyler teaches a method for modulating nerves (Abstract). The system can choose the multiple pulses to be any time, such as 10 second, depending on the desired result of the ultrasound irradiation [0212].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the multiple pulses have a pulse duration, as taught by Tyler, because this provides a non-invasive and effective therapy for activating neural cells, as recognized by Tyler [0008].
The combination of references is silent regarding thermo-sensitive ion channels. However, one of ordinary skill would recognize that a nerve would activate due to heat if it contained thermo-sensitive ion channels.
Alternatively, Sharma teaches a system of pain management (Abstract). This system heats nerves using ultrasound to activate thermal sensitive ion channels in order to stimulate the nerve and send sensation to the central nervous system [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the target area contain thermo-sensitive ion channels, as taught by Sharma, as this helps reducing pain and managing pain efficiently and effectively, as recognized by Sharma [0010].
The combination is silent regarding the target tissue containing Aδ or C fibers. However, one of ordinary skill would recognize that the vagal nerve contains those fibers.
Alternatively, Simon teaches the vagus nerve contains afferent a-delta and c fibers [0055]-[0056].
It would have been obvious to one of ordinary skill in the art for the target tissue to contains afferent Aδ or C fibers, as taught by Simon, as this allows the combined system to more effectively modulate the structures of the brain/brainstem, as recognized by Simon [0056].

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al in view of Deisseroth et al., Tyler, Sharma, and Simon et al. as applied to claim 1 and 16, respectively, above, and further in view of Gertner et al. (U.S PGPub 2011/0257561 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the stimulation transducer delivers energy focally across an adjustable depth range, the selected depth being selected from the adjustable depth range.
Gertner teaches a method of modulation nerves (Abstract). This system uses a transducer with an adjustable to focus depth, and selects a depth for the focus from with the adjustable depth range of the transducer [0461]-[0462].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transducer of the combination with an adjustable depth transducer, as taught by Gertner, as the substitution for one known transducer with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an adjustable depth transducer are reasonably predictable.
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Aldrich fails to explicitly teach wherein the stimulation transducer is placed against an outer surface of the skin.
Deisseroth teaches placing the stimulation transducer on the outer surface of skin of the subject [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to place the stimulation transducer on the outer surface of the skin as taught by Deisseroth, because this improves the accuracy of the ultrasound, as recognized by Deisseroth [0037].
The combination fails to explicitly teach wherein the stimulation transducer is placed against an outer surface of the skin of the subject with reference to one or more anatomical landmarks.
Gertner teaches a method of modulation of nerves (Abstract). The system chooses a target for the ultrasound based on palpable bony landmarks [0426].
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the transducer with reference to one or more anatomical landmarks, as taught by Gertner, because this provides the optimal location to irradiate the nerve, as recognized by Gertner [0426].
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the stimulation transducer is placed against an outer surface of the skin.
Deisseroth teaches placing the stimulation transducer on the outer surface of skin of the subject [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to place the stimulation transducer on the outer surface of the skin as taught by Deisseroth, because this improves the accuracy of the ultrasound, as recognized by Deisseroth [0037].
The combination fails to explicitly teach wherein the stimulation transducer is placed against an outer surface of the skin of the subject with reference to one or more artificial landmarks.
Gertner teaches a method of modulating nerves. This system chooses a target for the ultrasound with reference to an artificial landmark [0326].
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the transducer with reference to an artificial landmark, as taught by Gertner, as this better tracks motion inside the body, thereby increasing the accuracy of the irradiation [0322].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al. (U.S PGPub 2005/0240231 A1) in view of Deisseroth et al. (U.S PGPub 2009/0112133 A1), Tyler (U.S PGPub 2011/0178441), Knowlton (U.S PGPub 2004/0210214 A1) Sharma (U.S PGPub 2016/0243359 A1), and Simon et al. (U.S PGPub 2013/0310909 A1).
Regarding Claims 12-13, Aldrich teaches a method comprising
generating a stimulation signal [0058] (stimulate the nerve) comprising pulses having a selected pulse intensity from 10 to 200 W/cm2 (50 mW/cm2 to 50 W/cm2) [0058] and an ultrasound frequency from 2 to 10 MHz (3 to 8 MHz) [0058] and the stimulation signal having a selected treatment session duration from 1 second to 24 hours (1 second to 60 minutes) [0058]; and 
transmitting the simulation signal to a stimulation transducer (Fig. 17A, 50) [0058]
generating, using the stimulation transducer, focalized energy [0043] based on the received stimulation signal 
applying the focalized energy [0043], to a target tissue [0060] to reversibly activate the afferent nerve fibers [0035] to send sensory information to the central nervous system of the subject without causing any permanent changes to the target tissue [0060].
Aldrich fails to explicitly teaches generating based on the stimulation signal, a selected depth below an outer surface of skin of a subject, to heat the target tissue to a temperature from 40 to 45 degrees Celsius.
Deisseroth teaches a device for non-invasive neuromodulation (Abstract). This system contains a stimulations controller (Fig. 1, 102) which generates the stimulation signal to control the stimulation transducer [0033]. This system targets an area at a selected depth below the outer surface of skin of the subject [0044]. This system heats the nerve from 40-42 degrees Celsius in order to stimulate the nerve [0026]+[0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Aldrich to have a stimulation controller, target a selected depth, and heat the target tissue from 40 to 45 degrees Celsius, as taught by Deisseroth, because this minimizes the unintentional stimulation of cells with maximizing the stimulation in the target location, as recognized by Deisseroth [0034].
The combination is silent regarding multiple pulses having a selected pulse duration from 1 second to 10 minutes.
Tyler teaches a method for modulating nerves (Abstract). The system can choose the multiple pulses to be any time, such as 10 second, depending on the desired result of the ultrasound irradiation [0212].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the multiple pulses have a pulse duration, as taught by Tyler, because this provides a non-invasive and effective therapy for activating neural cells, as recognized by Tyler [0008].
The combination of references fails to teach wherein the stimulation signal is calibrated according to one or more sensations experienced by the subject during a stimulation pulse.
Knowlton teaches a method of treating tissue with heat (Abstract). The system can use ultrasound to apply the heat [0102], and this system calibrates the system based on sensations experienced by the patient during a stimulation pulse [0191].
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the system based on patient sensation, as taught by Knowlton, as this reduces the amount of pain felt by the patient during the procedure, as recognized by Knowlton [0017].
The combination of references is silent regarding thermo-sensitive ion channels. However, one of ordinary skill would recognize that a nerve would activate due to heat if it contained thermo-sensitive ion channels.
Alternatively, Sharma teaches a system of pain management (Abstract). This system heats nerves using ultrasound to activate thermal sensitive ion channels in order to stimulate the nerve and send sensation to the central nervous system [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the target area contain thermo-sensitive ion channels, as taught by Sharma, as this helps reducing pain and managing pain efficiently and effectively, as recognized by Sharma [0010].
The combination is silent regarding the target tissue containing Aδ or C fibers. However, one of ordinary skill would recognize that the vagal nerve contains those fibers.
Alternatively, Simon teaches the vagus nerve contains afferent a-delta and c fibers [0055]-[0056].
It would have been obvious to one of ordinary skill in the art for the target tissue to contains afferent Aδ or C fibers, as taught by Simon, as this allows the combined system to more effectively modulate the structures of the brain/brainstem, as recognized by Simon [0056].
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the one or more sensations reported by the subject includes at least one of acute warmth sensation and acute pain sensation.
Knowlton teaches a method of treating tissue with heat (Abstract). The system can use ultrasound to apply the heat [0102], and this system calibrates the system based on acute pain or warmth sensations experienced by the patient during a stimulation pulse [0191].
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the system based on patient sensation, as taught by Knowlton, as this reduces the amount of pain felt by the patient during the procedure, as recognized by Knowlton [0017].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Aldrich further teaches , wherein activation of the afferent nerve fibers does not cause long-lasting change in the afferent nerve fibers [0060].


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al in view of Deisseroth et al., Tyler, Sharma, and Simon et al. as applied to claim 16 above, and further in view of Tyler et al. (U.S PGPub 2015/0151142 A1) (Tyler’142).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the stimulation transducer is placed against the outer surface of the skin of the subject with reference to a bracket attached to the stimulation transducer, wherein the bracket fits against a unique position on the skin of the subject.
Tyler’142 teaches a method for ultrasonically irradiating nerves (Abstract). This system has the stimulation transducer placed against the outer surface of the skin of the subject with reference to a bracket attached to the stimulation transducer [0120], wherein the bracket fits against a unique position on the skin of the subject [0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to place the transducer with reference to a bracket, as taught by Tyler’142, as this provides a more stable positioning of the ultrasound, as recognized by Tyler’142/

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aldrich et al. in view of Deisseroth et al, Tyler, Sharma, and Simon et al. as applied to claim 16 above, and further in view of Knowlton (U.S PGPub 2004/0210214 A1).
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination of references fails to teach wherein the stimulation signal is calibrated according to one or more sensations experienced by the subject during a stimulation pulse.
Knowlton teaches a method of treating tissue with heat (Abstract). The system can use ultrasound to apply the heat [0102], and this system calibrates the system based on sensations experienced by the patient during a stimulation pulse [0191].
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the system based on patient sensation, as taught by Knowlton, as this reduces the amount of pain felt by the patient during the procedure, as recognized by Knowlton [0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foley et al. (U.S PGPub 2005/0240126 A1), which teaches a method of non-invasively performing focused ultrasound on the nerve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793